 Case 2:19-cv-04005-AB-AS Document 90 Filed 02/09/21 Page 1 of 2 Page ID #:1405

                                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11 SILAS BRAXTON,                               Case No. 2:19-cv-04005 AB (ASx)
12
               Plaintiff,                       ORDER GRANTING STIPULATION
13                                              FOR DISMISSAL OF ENTIRE
               vs.                              ACTION WITH PREJUDICE
14                                              PURSUANT TO FEDERAL RULE OF
15 SEJ ASSET MANAGEMENT &                       CIVIL PROCEDURE 41(a)(1)(A)(ii)
   INVESTMENT COMPANY, a Delaware
16 Corporation, 7-ELEVEN, INC., a Texas
   Corporation; and DOES 1-10,
17
               Defendants.
18
19
                                                Complaint Filed: May 7, 2019
20                                              FAC Filed:       October 22, 2020
                                                Trial Date:      February 9, 2021
21
22
23
24
25
26
27
28
                                              -1-
      ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE PURSUANT
                       TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
Case 2:19-cv-04005-AB-AS Document 90 Filed 02/09/21 Page 2 of 2 Page ID #:1406
